Citation Nr: 1600676	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's diabetes mellitus with peripheral artery disease for the period prior to June 12, 2012.  

2. Entitlement to a disability evaluation in excess of 20 percent for the Veteran's diabetes mellitus for the period on and after to June 12, 2012.  

3.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's right lower extremity peripheral vascular disease for the period on and after to June 13, 2012.  

4.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's left lower extremity peripheral vascular disease for the period on and after to June 13, 2012.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1970 to March 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Seattle, Washington, Regional Office (RO) which established service connection for diabetes mellitus with peripheral artery disease; assigned a 10 percent evaluation for that disorder; effectuated the award as of June 5, 2009; established service connection for both right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy; assigned 10 percent evaluations for those disabilities; effectuated those awards as of September 1, 2009; and assigned a combined 80 percent evaluations for the Veteran's service-connected disorders effective as of September 1, 2009.  In November 2009, the RO granted payment of VA disability compensation at the 80 percent rate effective as of October 1, 2009.  In December 2009, the Veteran submitted a notice of disagreement (NOD) with both the initial evaluation assigned for his diabetes mellitus with peripheral artery disease and the effective date of payment of VA disability compensation at the 80 percent rate.  

In August 2011, the RO denied service connection for Parkinson's disease claimed as the result of herbicide exposure "for purposes of retroactive benefits" under the provisions of 38 C.F.R. § 3.816.  In September 2011, the Veteran submitted a NOD with the denial of service connection for Parkinson's disease claimed as the result of herbicide exposure.  

In August 2012, the RO issued a statement of the case (SOC) to the Veteran which addressed the issue of entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009.  In August 2012, the RO increased the evaluation for the Veteran's diabetes mellitus with peripheral artery disease from 10 to 20 percent and effectuated the award as of June 12, 2012.  In August 2012, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of payment of VA disability compensation at the 80 percent rate prior to October 1, 2009.  

In August 2013, the RO issued a SOC to the Veteran which addressed the issue of service connection for Parkinson's disease claimed as the result of herbicide exposure.  In October 2013, the RO recharacterized the Veteran's service-connected diabetic disorder as diabetes mellitus evaluated as 20 percent disabling effective as of June 12, 2012; right lower extremity peripheral vascular disease evaluated as 40 percent disabling effective as of June 13, 2012; and left lower extremity peripheral vascular disease evaluated as 40 percent disabling effective as of June 13, 2012.  

The Veteran did not submit a timely substantive appeal with the denial of service connection for Parkinson's disease claimed as the result of herbicide exposure.  Therefore, the issue is not on appeal.  

In a December 2010 written statement, the Veteran advanced that he had to retire early due to his disabilities.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore the issue of entitlement to a TDIU is currently on appeal and will be addressed below.  

The accredited representative submitted written statements dated in October 2013 and December 2014 which may be reasonably construed as informal applications to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Evaluation of the Veteran's Diabetes Mellitus and Peripheral Vascular Disease
and TDIU

The Veteran has submitted a timely NOD with the initial evaluations of his diabetes mellitus and peripheral arterial/vascular disease.  See AB v. Brown, 6 Vet. App. 35 (1993) (Veteran is presumed to be seeking the maximum evaluation for his service-connected disability).  The AOJ has not issued a SOC which addresses those issues and the Veteran's entitlement to a TDIU.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Effective Date for Payment of VA Disability Compensation at the 80 Percent Rate

The Veteran asserts that payment of VA disability compensation at the 80 percent rate should be granted as of June 5, 2009.  
As noted above, the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease has been referred to the AOJ for initial adjudication.  The RO has not formally adjudicated the issue of a TDIU.  As entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009, is based upon an accurate assessment of all of the Veteran's service-connected disorders, the Board finds that the newly raised issue, the evaluations of the Veteran's diabetes mellitus and his peripheral vascular disease, and a TDIU are inextricably intertwined with the certified issue of entitlement to an earlier effective date for payment of VA disability compensation at the 80 percent rate.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred issue of whether new and material evidence has been received to reopen the Veteran's entitlement to service connection for Parkinson's disease claimed as the result of herbicide exposure.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to that issue.  

2.  Issue a SOC to the Veteran which addresses the issues of an evaluation in excess of 10 percent for the Veteran's diabetes mellitus with peripheral artery disease for the period prior to June 12, 2012; an evaluation in excess of 20 percent for his diabetes mellitus for the period on and after to June 12, 2012; an evaluation in excess of 40 percent for his right lower extremity peripheral vascular disease for the period on and after to June 13, 2012; an evaluation in excess of 40 percent for his left lower extremity peripheral vascular disease for the period on and after to June 13, 2012; and a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

3.  Then readjudicate the issue of entitlement to payment of VA disability compensation at the 80 percent rate prior to October 1, 2009.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

